UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 98-4646

MICHAEL SCOTT MCRAE,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
Malcolm J. Howard, District Judge.
(CR-97-94-H)

Submitted: July 27, 1999

Decided: August 17, 1999

Before WILKINS, HAMILTON, and LUTTIG,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Keith A. Williams, Greenville, North Carolina, for Appellant. Janice
McKenzie Cole, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, John Howarth Bennett, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Michael Scott McRae appeals his criminal conviction and sentence
for conspiring to distribute controlled substances and to possess the
same with the intent to distribute in violation of 21 U.S.C. § 846
(1994). We affirm.

McRae first argues that the district court erred in denying a motion
to set aside his conviction in the district court, based upon his conten-
tion that the Government violated the federal anti-bribery statute, 18
U.S.C. § 201(c)(2) (1994), by entering into plea bargains and other
agreements with many of the witnesses called to testify against him,
citing United States v. Singleton, 144 F.3d 1343 (10th Cir. 1998). As
McRae is forced to concede, this panel decision was later reversed by
an en banc decision, United States v. Singleton , 165 F.3d 1297 (10th
Cir. 1999), cert. denied, ___ U.S. ___, 67 U.S.L.W. 3772 (U.S. June
21, 1999) (No. 98-8758). This court has not adopted the rule
announced in the vacated panel decision of Singleton, and we decline
to do so in this case. Accordingly, we find no violation of § 201 and
conclude that the district court did not err in denying McRae's
motion.

McRae next asserts that the district court erred in denying his
motion for a mistrial on the basis of a violation of a suppression order.
We have reviewed the testimony which is alleged to have been solic-
ited in violation of this order and find no error in the district court's
determination that there was no reasonable probability that the jury's
verdict would be influenced by this testimony, which was elicited ini-
tially by the Defendant. See United States v. Barnes, 747 F.2d 246,
250 (4th Cir. 1984) (providing standard for determining prejudicial
testimony).

At sentencing, the district court enhanced McRae's offense level
for obstruction of justice via perjury. McRae contends that the district

                     2
court made insufficient findings to support this enhancement. In order
to enhance a defendant's offense level for perjury following an objec-
tion on that basis, a district court must review the evidence and "make
independent findings necessary to establish a willful impediment to
or obstruction of justice." United States v. Smith, 62 F.3d 641, 647
(4th Cir. 1995) (citing United States v. Dunnigan, 507 U.S. 87
(1993)). When engaging in this review, it is preferable for the court
to address, in a separate finding, each individual element of perjury--
(1) false testimony, (2) concerning a material matter, and (3) made
with the intent to deceive. See id. However, if the court's singular
finding encompasses all of these necessary factual predicates, the
enhancement is sufficiently justified. See id. Upon review of the
record, we find that the district court's individualized statements, cou-
pled with its response to the Government's request for the court to
articulate the required findings, is sufficient to satisfy the require-
ments of Dunnigan and Smith.

McRae also challenges the district court's application of a two-
point enhancement under U.S. Sentencing Guidelines Manual § 2D1.1
(1997), for possession of a dangerous weapon, specifically a firearm,
during a drug trafficking offense. Our review discloses no error in this
enhancement as we conclude that the evidence was sufficient to attri-
bute the possession and use of a firearm by one of McRae's associates
to him through the principles of relevant conduct. See USSG § 1B1.3;
United States v. White, 875 F.2d 427 (4th Cir. 1989).

McRae next argues that the district court erred in denying several
pre-trial motions to dismiss which alleged violations of the Speedy
Trial Act, the Sixth Amendment's guarantee of a speedy trial, the
Interstate Agreement on Detainers, and the Double Jeopardy Clause.
Our review of the record reveals no violation of these provisions and
therefore no error in the district court's denial of McRae's motions.

Finally, McRae has filed numerous motions to file and amend pro
se supplemental briefs and to allow the National Legal Professional
Associates (NLPA) to file a brief on his behalf. We grant McRae's
motions to file and amend his pro se supplemental briefs, but find
each of the claims raised therein to be meritless. Given this finding,
we deny his motion to allow the NLPA to submit an additional brief
on these issues.

                     3
Finding no merit in McRae's assertions of error, we affirm his con-
viction and sentence. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    4